NUMBER 13-14-00355-CV

                                COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


           IN RE STATE FARM LLOYDS, RICHARD FREYMANN, AND
                             SYLVIA GARZA


                          On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Perkes and Longoria
                   Memorandum Opinion Per Curiam1

       Relators, State Farm Lloyds, Richard Freymann, and Sylvia Garza, filed a petition

for writ of mandamus in the above cause on June 26, 2014. Relators and real parties

have now advised the Court that the parties have reached a mutual agreement to settle

and compromise their differences in the underlying lawsuit in trial court cause number C-

1832-14-C in the 139th District Court of Hidalgo County, Texas, styled Jena R. Valdez




       1  See TEX. R. APP. P. 52.8(d) (AWhen denying relief, the court may hand down an opinion but is
not required to do so.@); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
and Jorge Valdez v. State Farm Lloyds, Richard Freymann, and Sylvia Garza. Relators

and real parties have filed an agreed motion to dismiss this original proceeding as moot.

       “A case becomes moot if a controversy ceases to exist between the parties at any

stage of the legal proceedings.” In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737

(Tex. 2005); see State Bar of Tex. v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994) (stating

that, for a controversy to be justiciable, there must be a real controversy between the

parties that will be actually resolved by the judicial relief sought). Accordingly, the Court,

having examined and fully considered the agreed motion to dismiss, is of the opinion that

the motion should be granted. Accordingly, the Court LIFTS the stay previously imposed

by this Court, GRANTS the agreed motion to dismiss, and DISMISSES the petition for

writ of mandamus as moot without reference to the merits. See TEX. R. APP. P. 52.8(a).



                                                         PER CURIAM


Delivered and filed the
4th day of August, 2014




                                              2